84371: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-25205: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84371


Short Caption:TOBIN VS. NEV. COMM'N ON JUDICIAL DISCIPLINECourt:Supreme Court


Related Case(s):79295, 79295-COA, 82094, 82234, 82294, 82294-COA


Lower Court Case(s):Clark Co. - Eighth Judicial District - A720032, A730078, A799890, A828840Classification:Original Proceeding - Civil - Proper Person Writ Petition


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerNona Tobin
					In Proper Person
				


RespondentDominika J. BattenDominika J. Batten
							(Nevada Commission on Judicial Discipline)
						


RespondentJessica K. Peterson


RespondentNevada Commission on Judicial DisciplineDominika J. Batten
							(Nevada Commission on Judicial Discipline)
						


RespondentPhillip J. PatteePhillip J. Pattee
							(State Bar of Nevada/Las Vegas)
						


RespondentState Bar of NevadaPhillip J. Pattee
							(State Bar of Nevada/Las Vegas)
						


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





+
						Due Items
					


Due DateStatusDue ItemDue From


09/06/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


03/15/2022Filing FeeFiling Fee Paid. $250.00 from Nona Tobin.  Check no. 585. (SC)


03/15/2022Petition/WritFiled Proper Person Petition for Writs of Mandamus for the Enforcement of the Nevada Judicial and Professional Codes of Conduct. (STRICKEN PER 4/26/22 ORDER). (SC)


03/15/2022MotionFiled Proper Person Motion. Petition for Excess Pages in Writs of Mandamus for the Enforcement of the Nevada Judicial and Professional Codes of Conduct. (SC)22-08150




03/15/2022Notice/IncomingFiled Proper Person Notice. Certificate of Service. (SC)22-08151




03/15/2022Other Incoming DocumentFiled Proper Person Document. Table of Contents of Petition for Writ Pro Se Appendix Volumes (Vols. 1-36) Tobin 0001-5282. (SC)22-08152




03/15/2022Other Incoming DocumentFiled Proper Person Document.  Appendix - Volume 1. (CD Rom Included with Volumes 1-36) (SC)22-08156




03/15/2022Other Incoming DocumentFiled Proper Person Document.  Appendix - Volume 2. (SC)22-08160




03/15/2022Other Incoming DocumentFiled Proper Person Document.  Appendix - Volume 3. (SC)22-08162




03/15/2022Other Incoming DocumentFiled Proper Person Document.  Appendix - Volume 4. (SC)22-08163




03/15/2022Other Incoming DocumentFiled Proper Person Document.  Appendix - Volume 5. (SC)22-08164




03/15/2022Other Incoming DocumentFiled Proper Person Document.  Appendix - Volume 6. (SC)22-08165




03/15/2022Other Incoming DocumentFiled Proper Person Document.  Appendix - Volume 7. (SC)22-08167




03/15/2022Other Incoming DocumentFiled Proper Person Document.  Appendix - Volume 8. (SC)22-08168




03/15/2022Other Incoming DocumentFiled Proper Person Document.  Appendix - Volume 9. (SC)22-08169




03/15/2022Other Incoming DocumentFiled Proper Person Document.  Appendix - Volume 10. (SC)22-08170




03/15/2022Other Incoming DocumentFiled Proper Person Document.  Appendix - Volume 11. (SC)22-08171




03/15/2022Other Incoming DocumentFiled Proper Person Document.  Appendix - Volume 12. (SC)22-08172




03/15/2022Other Incoming DocumentFiled Proper Person Document.  Appendix - Volume 13. (SC)22-08173




03/15/2022Other Incoming DocumentFiled Proper Person Document.  Appendix - Volume 14. (SC)22-08174




03/15/2022Other Incoming DocumentFiled Proper Person Document.  Appendix - Volume 15. (SC)22-08175




03/15/2022Other Incoming DocumentFiled Proper Person Document.  Appendix - Volume 16. (SC)22-08176




03/15/2022Other Incoming DocumentFiled Proper Person Document.  Appendix - Volume 17. (SC)22-08178




03/15/2022Other Incoming DocumentFiled Proper Person Document.  Appendix - Volume 18. (SC)22-08179




03/15/2022Other Incoming DocumentFiled Proper Person Document.  Appendix - Volume 19. (SC)22-08180




03/15/2022Other Incoming DocumentFiled Proper Person Document.  Appendix - Volume 20. (SC)22-08181




03/15/2022Other Incoming DocumentFiled Proper Person Document.  Appendix - Volume 21. (SC)22-08182




03/15/2022Other Incoming DocumentFiled Proper Person Document.  Appendix - Volume 22. (SC)22-08183




03/15/2022Other Incoming DocumentFiled Proper Person Document.  Appendix - Volume 23. (SC)22-08184




03/15/2022Other Incoming DocumentFiled Proper Person Document.  Appendix - Volume 24. (SC)22-08185




03/15/2022Other Incoming DocumentFiled Proper Person Document.  Appendix - Volume 25. (SC)22-08186




03/15/2022Other Incoming DocumentFiled Proper Person Document.  Appendix - Volume 26. (SC)22-08187




03/15/2022Other Incoming DocumentFiled Proper Person Document.  Appendix - Volume 27. (SC)22-08189




03/15/2022Other Incoming DocumentFiled Proper Person Document.  Appendix - Volume 28. (SC)22-08190




03/15/2022Other Incoming DocumentFiled Proper Person Document.  Appendix - Volume 29. (SC)22-08191




03/15/2022Other Incoming DocumentFiled Proper Person Document.  Appendix - Volume 30. (SC)22-08192




03/15/2022Other Incoming DocumentFiled Proper Person Document.  Appendix - Volume 31. (SC)22-08194




03/15/2022Other Incoming DocumentFiled Proper Person Document.  Appendix - Volume 32. (SC)22-08195




03/15/2022Other Incoming DocumentFiled Proper Person Document.  Appendix - Volume 33. (Part 1) (SC)22-08196




03/15/2022Other Incoming DocumentFiled Proper Person Document.  Appendix - Volume 33. (Part 2) (SC)22-08198




03/15/2022Other Incoming DocumentFiled Proper Person Document.  Appendix - Volume 34. (SC)22-08199




03/15/2022Other Incoming DocumentFiled Proper Person Document.  Appendix - Volume 35. (SC)22-08200




03/15/2022Other Incoming DocumentFiled Proper Person Document.  Appendix - Volume 36. (SC)22-08218




04/12/2022Other Incoming DocumentFiled Proper Person Document - Appendix Amended Volume 26 pages 3940-4044  (SC).22-11463




04/26/2022Order/ProceduralFiled Order Denying Motion. The clerk shall strike the petition filed on March 15, 2022. Petitioner's compliant petition due: 21 days. (SC)22-13147




05/18/2022Petition/WritFiled Amended Petition for Writs of Mandamus for the Enforcement of the Nevada Judicial and Professional Codes of Conduct. (SC)22-15670




08/11/2022Order/DispositionalFiled Order Denying Petition. "ORDER the petition DENIED." fn1 [The Honorable Mark Gibbons, Senior Justice, participated in the decision of this matter under a general order of assignment.] RP/AS/MG. (SC)22-25205





Combined Case View